Citation Nr: 0430891	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  95-41 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991 and from January 1993 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In June 2000 the Board remanded this claim for additional 
development.  Thereafter the Board undertook additional 
development on its own and later again remanded the claim to 
the RO in October 2003.


FINDING OF FACT

The veteran is not shown to have a current identifiable 
disability manifested by vertigo.


CONCLUSION OF LAW

Service connection for vertigo is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002; 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA 

The VA has fully complied with the requirements of the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

Following the veteran's initial claim for service connection 
for vertigo in May 1994 he was informed of the need to submit 
evidence and assistance that the VA would provide in October 
1994.  The RO explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the October 1995 
statement of the case informed the veteran of the 
requirements to establish service connection.  The RO sent 
the veteran a letter in March 2004 specifically to meet the 
notice requirements of 38 U.S.C.A. § 5103(a).  Also, the July 
2004 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided the appellant with all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A recent decision by the U.S. Court of Appeals for Veterans 
Claims (Court) states that VCAA notice must be provided 
before the initial unfavorable determination by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO received the veteran's claim in 1994, many years 
prior to the enactment of the VCAA, and issued a rating 
decision in June 1995, making compliance with the VCAA 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements);  Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 
U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  Moreover, the Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  In this 
case, the veteran has had content-complying notice and proper 
subsequent VA process.

In this case, the Board finds that the veteran was fully 
notified of the need to give to the VA any evidence 
pertaining to his claim.  The October 1994 letters 
specifically identified certain evidence that the RO would 
secure.  The RO also asked the veteran to identify any other 
private, VA or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  
The veteran has not identified any evidence he wished the RO 
to obtain.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, a VA examination, and service 
medical records.  38 U.S.C.A. § 5103A.  The veteran has not 
identified or authorized the release of any other additional 
evidence that may substantiate his claim.  The RO's actions 
have complied with the VA's duty to assist the veteran with 
the development of his claim.  In this regard the Board also 
notes that the veteran has not appeared for a number of 
pertinent examinations.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
finds that the duty to assist has been met.  Id.  

II.  Background

The veteran's service medical records show that in July 1993 
he developed light-headedness and hyperventilated after 
having his ears irrigated; he also developed nausea and 
vomiting.  The assessment was anxiety-induced 
hyperventilation and nausea and vomiting.  In August 1993 he 
was seen for headaches and dizziness for 4 days.  There was 
an assessment of labyrinthitis.  

A VA outpatient clinic report in June 1994 notes that the 
veteran complained of headaches and his head spinning.  There 
was an assessment of vertigo.  A June 1994 MRI of the brain 
was normal.

The veteran was scheduled for a VA neurological examination 
in April 1999.  Records from the VA Medical Center note that 
he failed to report for the examination and note that he 
called to cancel the examination.  Records from the Boston VA 
Medical Center show that the veteran did not appear for 2 
scheduled VA examinations in February 2003.  A later undated 
notation in the VAMC record noted that the veteran with drew 
his claim that notation was also unsigned.  

III  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

The veteran was seen for vertigo-type complaints on two 
occasions in service in 1993 and once following service in 
June 1994.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet.App. 354 (1991).  Unfortunately, the veteran has not 
appeared for a number of VA neurological examinations to 
determine the presence of any current disability that is 
manifest by vertigo.  As this is an original claim for 
service connection, the claim shall be determined based on 
the evidence that is of record.  38 C.F.R. § 3.655.  More 
recent VA treatment records do not refer to the presence of 
current dizziness.  The record does not demonstrate the 
current presence of disability manifested by vertigo.  Under 
these circumstances the preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by vertigo, and the claim must be denied.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for vertigo is denied.



	                        
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



